Citation Nr: 0104565	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-23 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  The propriety of the initial disability evaluation for 
hearing loss of the left ear.  

2.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from February 1982 to February 
1985, and from October 1990 to April 1991.  His claim comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a May 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied an increased evaluation for the 
veteran's service-connected low back disability.  The veteran 
disagreed, contending that his condition merited a higher 
evaluation, and this appeal ensued.

The Board notes that the veteran also perfected an appeal 
with respect to the assignment of an initial noncompensable 
evaluation for hearing loss of the left ear.  Service 
connection for that disability was granted by the Board in a 
November 1997 decision, and a January 1999 RO rating decision 
assigned a noncompensable of zero percent rating for that 
disability.  However, the veteran indicated in his December 
1999 RO hearing that he was withdrawing this claim.  The 
issue of entitlement to an increased evaluation for lumbar 
strain will be addressed in the Remand portion of this 
decision.  


FINDING OF FACT

On December 30, 1999, prior to the promulgation of a decision 
in the appeal but subsequent to the filing of a substantive 
appeal, the VA, and thus the Board, received notification 
from the appellant that a withdrawal of his appeal of his 
initial evaluation for hearing loss of the left ear was 
requested.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased 
evaluation for hearing loss of the left ear have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & Supp. 2000); 
38 C.F.R. § 20.204 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  On December 30, 
1999, the appellant withdrew this appeal of the initial 
evaluation for hearing loss of the left ear and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with regard to that issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal of the 
initial evaluation for hearing loss of the left ear and it is 
dismissed without prejudice.


ORDER

The appeal of the initial evaluation for hearing loss of the 
left ear is dismissed.


REMAND

As noted, the veteran provided testimony at a hearing at the 
RO in December 2000.  At that time, the veteran described a 
worsening of signs and symptoms related to his service-
connected back condition since his most recent VA 
examination.  He described an inability to keep jobs due to 
functional impairment, in addition to an inability to perform 
routine daily tasks including dressing and other personal 
activities.  He described increased spasm which was becoming 
debilitating.  The veteran submitted a report from his 
chiropractor who indicated that the veteran's back condition 
may include lumbar disc lesion or neuritis.  Thus, it is 
unclear whether there is a neurological component to the 
veteran's service-connected back disability. 

In evaluating a service-connected joint disability, the 
United States Court of Appeals for Veterans Claims (Court) 
held in DeLuca v. Brown, 8 Vet. App. 202 (1995) that the 
Board had inadequately considered functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court found that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The veteran's 
representative has requested an additional examination due to 
the lack of findings with regard to these factors.  After 
reviewing the pertinent medical evidence, the Board agrees 
that this is appropriate.  

In addition, the Court has long held that the VA has a duty 
to assist the veteran in the development of facts pertinent 
to his claim, and that this duty includes conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Talley v. Brown, 6 Vet. App. 72, 74 (1993); see 
also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.303(a) (2000).  A new 
examination should be scheduled, and the report of 
examination should include findings pertaining to painful 
motion and painful use, as well as weakened movement and 
excess fatigability, with respect to any joint affected, so 
that the VA can determine the nature and severity of his 
service-connected disability, currently characterized as 
lumbar strain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
Additionally, any relevant neurological findings should be 
fully documented.

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain updated VA 
medical records for the veteran for his 
service-connected back disability since 
November 1997.

2.  The veteran should be afforded a VA 
examination to evaluate his service-
connected lumbar strain.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All necessary tests should 
be performed.  The examiner is requested 
to record all ranges of motion of the 
veteran's low back.  The examiner should 
also provide a full description of the 
likely effects of the low back 
disability upon the veteran's ordinary 
activities, including the extent of any 
painful or weakened movement, excess 
fatigability, or any incoordination.  To 
the extent possible, any such additional 
functional loss should be assessed in 
terms of additional loss of range of 
motion.  If this is not feasible, the 
examiner should so state.  The examiner 
should also determine whether the 
veteran has positive neurological 
findings/radiculopathy or disc disease 
on examination and should indicate 
whether it is at least as likely as not 
that such findings/disease are 
etiologically related to the veteran's 
service-connected low back strain.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered, including DeLuca, supra.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



